DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 8/6/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2019 and 11/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 7, although the closest prior art of record (such as Moore (US 8245026 B1), East et al., (US 6651077 B1), and Kohl et al., (US 20020091930 A1)) teaches A method for performing secure database backups using a globally unique identifier...generate an instance of a database; generating a globally unique identifier (GUID) to associate with and uniquely identify the database instance; generating one or more encrypted backup sets of the database instance, wherein the GUID is encrypted and stored in the backup set.
However, none of the prior art, alone or in combination teaches to prevent unauthorized access to or restoration of backup data, using a first database management system (DBMS) to generate an instance of a database; generating a hash of the GUID using a hash function; storing the GUID hash in association with the database instance; wherein the encrypted backup set is encoded by the first DBMS to require a second or subsequent DBMS to possess the identical GUID associated with the database instance to access or attempt a restore operation of the database in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497